PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Callaghan	
Application No. 15/975,173
Filed: 9 May 2018
For YOGA MAT LOCKER FOR A BICYCLE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed June 24, 2022, to revive the above-identified application.  

The petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

This application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed October 21, 2019, which set a shortened statutory period for reply of three months.  No extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained, and no response was received.  Accordingly, the above-identified application became abandoned on January 22, 2020.  A notice of abandonment was mailed on June 11, 2020.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On April 20, 2022, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was received, along with, inter alia, the fee associated with the filing of a RCE and the petition fee.   The original petition pursuant to 37 C.F.R. § 1.137(a) was dismissed via the mailing of a decision on May 27, 2022.

With this renewed petition, a renewed petition that has been properly executed and a properly executed RCE have been received.

To date, requirements one and two of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

Petitioner has also submitted with this June 24, 2022 response an unexecuted amendment to the claims and remarks.  

On renewed petition, Petitioner may wish to submit:

an amendment to the claims that contains either a handwritten signature or an electronic signature that contains both forward slash marks; 

remarks that contain either a handwritten signature or an electronic signature that contains both forward slash marks; and

a statement that expressly indicates when her financial difficulties abated, permitting her to seek the reinstatement of this application.  This statement must contain either a handwritten signature or an electronic signature that contains both forward slash marks.
 
Any response to this decision must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

Neither the petition fee nor the fee that is associated with the filing of a RCE need be resubmitted.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.




Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



    
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.